^5-,&fr4r03

                          WRIT NO. WR-75,864-03
                   TRIAL COURT CAUSE NO. 1053411-A

EX PARTE                            §        IN THE 262nd DISTRICT COURT

                                    §        of                    RECEDED If
BARTHOLOMEW GUZMAN,                                              Wm^^Z&LP&m
  Applicant                         §        HARRIS COUNTY, TEXAS APR 09 2015

                                                                    Ab@fteta, QBfk
    TRIAL COURT'S FIRST MOTION REQUESTING AN EXTENSION
     TO SUPPLEMENT HABEAS RECORD ON SECOND REMAND

     The 262nd District Court of Harris County, Texas, moves the Honorable
Court of Criminal Appeals to grant a first extension of time to comply with its

second remand order (dated September 17, 2014) to conduct factual

investigation for the instant application for writ of habeas corpus in the

above-captioned cause and will show the following in support thereof:

                                        I.


     On August 17, 2009, the applicant filed a pro se application for writ of

habeas corpus in cause number 1053411-A. The State was served with the

application on August 19, 2009. On September 3, 2009, the State filed a

motion requesting designation of issues in cause number 1053411-A. On

September 4, 2009, this Court entered an order designating issues needing

to be. resolved in cause number 1053411-A.

    :.On May 15, 2013, the Court of Criminal Appeals issued an

unpublished order requiring this Court to forward the habeas record or to
resolve the issues identified in the order designating issues then forward the

habeas record to the Court of Criminal Appeals within thirty (30) days. In re

Guzman, No. WR-75,864-02 (Tex. Crim. App. May 15, 2013). On May 24,

2013, the State filed an answer in cause number 1053411-A. On June 3,

2013, this Court entered findings of fact and ordered that the habeas record

be forwarded to the Court of Criminal Appeals in cause number 1053411-A.

         On September 11, 2013, the Court of Criminal Appeals issued an

unpublished order remanding the instant cause to this Court in writ number

WR-75,864-03 and ordering that this Court resolve factual issues by, among

many options, obtaining affidavits or conducting an evidentiary hearing to

address the applicant's factual claims of ineffective assistance of counsel in

trial. Ex parte Guzman, No. WR-75,864-03 (Tex. Crim. App. September 11,

2013).      The Court of Criminal Appeals' remand order required the

supplementation of the habeas record by January 9, 2014. Pursuant to this

Court's first request, the Court of Criminal Appeals granted an extension of

time to supplement the habeas record until May 9, 2014.      Pursuant to this

Court's second request, the Court of Criminal Appeals granted another

extension of time to supplement the habeas record until June 23, 2014. On

May 15, 2014, this Court entered findings of fact and ordered that the
supplemental habeas transcript be forwarded to the Court of Criminal

Appeals.

        On September 17, 2014, the Court of Criminal Appeals issued an

unpublished order remanding the instant cause to this Court in writ number

WR-75,864-03 and ordering that this Court resolve factual issues by, among

many options, obtaining affidavits or conducting an evidentiary hearing to

address additional issues related to the applicant's claims of ineffective

assistance of counsel in trial. Ex parte Guzman, No. WR-75,864-03 (Tex.

Crim. App. September 17, 2014). The Court of Criminal Appeals' remand

order required the supplementation of the habeas record by January 15,

2015.      On November 21, 2014, this Court appointed attorney Jerome

Godinich to represent the applicant in the instant habeas proceeding.

        The applicant's appointed     habeas attorney has requested an

evidentiary hearing after completing his investigation. Pursuant to habeas

counsel's request, this Court has scheduled an evidentiary hearing for May

7, 2015. After the evidentiary hearing, this Court will enter findings of fact as

ordered by the Court of Criminal Appeals.
                                      II.


      THEREFORE, this Court respectfully requests an extension of time of

until June 1, 2015, to conduct the scheduled evidentiary hearing, enter

findings of fact, and supplement the habeas transcript with the findings of

fact, affidavits, hearing records, and other documentation necessary to

resolve factual issues and to forward such habeas transcript to the Court of

Criminal Appeals in writ number WR-75,864-03.

                                     III.


     WHEREFORE, PREMISES CONSIDERED, this Court respectfully

requests that the Court of Criminal Appeals allow until JUNE 1, 2015, to fully

comply with its order in writ number WR-75,864-03.




           SIGNED this           day of     gffl a  ?.


                                                                                 o   I

                                GE, 262NU DISTRICT COURTV%>                   cy /
                                S COUNTY, TEXAS                      ... * JO l^X